Clifford F. Brown, J.,
concurring in part and dissenting in part.
While wholeheartedly agreeing with the statement of the case as set forth in the syllabus, I dissent from the holding of the majority that a hearing before the commission is necessary to adduce additional evidence relating to causation of claimant’s injury. I believe a writ of mandamus should issue directing the commission to find her injuries to be caused by Inland’s failure to comply with specific safety requirements. The record, including the report of the investigator which stands unrefuted, conclusively established that claimant’s injuries resulted from Inland’s failure to comply with regulations IC-5-03.05(A) and IC-5-03.06(B) requiring guards to protect workers from machinery.
By granting claimant a hearing before the commission to cure the alleged “absence of evidence,” the majority erred on the side of caution. Nothing more need be established concerning claimant’s injury. This case should end here and now.